I am of the opinion that paragraph 1 of the syllabus of the majority opinion herein does not fully embrace the facts. Public records and minutes of the city council of the city of Muskogee show that civic groups submitted to the city council a proposition for the issuance of bonds for the purchase of lands which lands would be transferred to a federal agency to aid in extension of its hospital facility.
The official planning board of the city's governing body reported to the city council approval of the whole purpose. The report was officially adopted and it was officially decided that "steps be taken to set the proper machinery in motion for the $100,000 bond issue" for the whole purpose presented and officially approved. But upon being advised by the city attorney, it was officially decided "to handle this as a park proposition, and that it would require a vote of the people in order to dispose of park land." In the ordinance calling the election or in the ballot submitted to the voters, on the bond proceeding approved by the Attorney General, as in the Borin Case, 190 Okla. 519, 125 P.2d 768, the whole purpose was not mentioned. Herein as therein, it was the official record of the governing body of the city that showed the aid to be rendered the co-sovereign government. *Page 516 
In the cited case, the agreed statement of facts showed the minutes of the city council which, in turn, showed the whole purpose required by section 16, art. 10, Const., to be specified in the laws authorizing the issuance of municipal bonds. Therein, by the ordinance of submission, the whole purpose was not stated. Mention was merely made in the ordinance to issue the municipal bonds in the amount of $60,000 to build a municipally owned light plant, whereas the officially adopted plan and purpose, as shown, not by the bond proceeding aforesaid, but by the records of the city council, was to vote bonds in the amount stated to match federal aid in the amount of $50,000 to build the plant. The federal aid failed. This court, prior to sale of the bonds, rendered, by judgment, the bonds invalid. The reason expressed in the opinion was the constitutional requirement, intended to protect the taxpayer from voting for a whole project only to receive another for which taxpayer would be required to pay. I think that judgment sound. It is not, however, decisive of the case at bar.
One of the outstanding features of the city of Muskogee is the Veterans Hospital. It is a federal institution affording proper civic pride. The city owned lands adjacent to the hospital. There were some negotiations between civic groups and agencies of the federal government to transfer that land to the federal agency for extension of the hospital facility. For the proposed transfer, provisions of the city charter require sanction of the citizens at an election. The official record, minutes of the city council, shows a proposition officially entertained to acquire other lands by a bond issue for park purposes, at one election, to be restricted under the law, to taxpaying citizens, and another election to be held in the future upon the remainder of the proposition of transferring such bonds to the federal agency so that the hospital facility may be extended.
Decision at the ballot box upon that part of the whole purpose embracing the proposed transfer of land to be presently acquired was thought not to be restricted to taxpaying voters but extended to the whole of the citizenship. I know of no reason why elements of the whole proposition may not be separately presented to the voters. More than the one reason stated suggests the necessity for so doing, e.g., How could lands of parks be sold or transferred when not presently owned?
No fraud was perpetrated upon the citizenship of Muskogee by division of the whole proposition, the submission of a part of it, and reservation of the remainder. The required majority of the taxpaying voters of the city having voted the bonds for the purpose "submitted to them in . . . specific language as to appraise the voters of the full purpose and the exact and particular thing upon which they . . . (were) called upon to vote and decide," O'Neil Eng. Co. v. Incorporated Town of Ryan,32 Okla. 738, 124 P. 19, to wit, the issuance of municipal bonds in a sum certain with which to purchase bonds for parks, I find no good reason why the remainder of the whole proposition shown by the public records of the city might not be reserved for future decision by the citizenship nor why the bonds ordered to issue and approve are not in all respects valid and binding obligations.
Therefore, upon the decision I concur in conclusion.